    Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 1 of 7




                 UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK



                                      Case No. 1:20-cv-01293-JPC-JLC
IN RE LUCKIN COFFEE INC.
SECURITIES LITIGATION




STIPULATION AND [PROPOSED] ORDER REGARDING PROVISIONAL CLASS
           CERTIFICATION FOR SETTLEMENT PURPOSES




                                  i
          Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 2 of 7




        Lead Plaintiffs Sjunde AP-Fonden and Louisiana Sheriffs’ Pension & Relief Fund (“Lead

Plaintiffs”) and Defendant Luckin Coffee Inc. (“Luckin”), through their undersigned counsel,

respectfully submit this Stipulation and [Proposed] Order Regarding Provisional Class

Certification for Settlement Purposes.

        WHEREAS, on June 12, 2020, the Court issued an Opinion and Order appointing Sjunde

AP-Fonden and Louisiana Sheriffs’ Pension & Relief Fund as Lead Plaintiffs, and appointing

Kessler Topaz Meltzer & Check, LLP (“KTMC”) and Bernstein Litowitz Berger & Grossmann

LLP (“BLBG”) as class counsel, ECF No. 118;

        WHEREAS, on September 24, 2020, Lead Plaintiffs filed the Consolidated Class Action

Complaint (“Consolidated Complaint”), ECF No. 150, which asserted claims under the Securities

Exchange Act of 1934 and the Securities Act of 1933 on behalf of Lead Plaintiffs and a class

consisting of all persons and entities that purchased or otherwise acquired the American

Depository Shares (“ADSs”) of Luckin from May 17, 2019 through April 1, 2020, inclusive;

        WHEREAS, Lead Plaintiffs and Luckin have met and conferred regarding issues related

to class certification;

        WHEREAS, to avoid the cost and expense of motion practice related to class certification

and to facilitate the potential resolution of the claims raised in the Consolidated Complaint, Lead

Plaintiffs and Luckin are willing to stipulate to provisional class certification for settlement

purposes, reserving such rights as set forth below;

        WHEREAS, Lead Plaintiffs specifically contend, and subject to the reservation of rights

set forth below, Luckin stipulates to, the following:
         Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 3 of 7




        1.      Lead Plaintiffs may properly assert claims against Luckin on behalf of themselves

and on behalf of a class under Federal Rules of Civil Procedure 23(a) and 23(b)(3) consisting of

all persons and entities who purchased or otherwise acquired Luckin ADSs from May 17, 2019

through July 15, 2020, inclusive, including those who purchased ADSs in or traceable to the

Company’s initial public offering (“IPO”) on or about May 17, 2019 or the Company’s secondary

public offering (“SPO”) on or about January 10, 2020, and were damaged thereby (“Class”).

        2.      Excluded from the Class are: (i) the Defendants named in the Consolidated

Complaint; (ii) present or former executive officers of Luckin, members of Luckin’s Board of

Directors, and members of the immediate families of each of the foregoing (as defined in 17 C.F.R.

§ 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (iii) any of the foregoing individuals’ and entities’

legal representatives, heirs, successors, or assigns; (iv) any entity in which Defendants have or had

a controlling interest; (v) any employee benefit plan of Luckin; or (vi) any affiliate of Luckin.

        3.      As set forth below, each of the elements for certification of the Class under Federal

Rule of Civil Procedure 23(a) and 23(b)(3) are sufficiently plausible from the face of the

Consolidated Complaint that a provisional certification of the class to enable settlement

discussions is appropriate including:

             a. the Class is so numerous that joinder of all members is impracticable;

             b. the proposed Class is ascertainable;

             c. there are questions of law or fact common to the Class;

             d. the claims or defenses of Lead Plaintiffs are typical of the claims or defenses of the

                Class;




                                                    2
         Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 4 of 7




            e. Lead Plaintiffs as the Class Representatives and KTMC and BLBG as Lead

                 Counsel will fairly and adequately protect the interests of the Class;

            f.   questions of law or fact common to class members predominate over any questions

                 affecting only individual members; and

            g. a class action is superior to other available methods for fairly and efficiently

                 adjudicating this Action.

       4.        Likewise, proposed Class Counsel are “highly experienced in securities class action

litigation,” ECF No. 118 at 15, regularly litigate in the United States District Court for the Southern

District of New York, and have steadfastly litigated this case on behalf of the proposed class. The

firm resumes of KTMC and BLBG were previously submitted to the Court in connection with the

appointment of Lead Plaintiffs. See ECF Nos. 67-8 & 67-9.

       In light of the foregoing contentions, which Luckin does not contest for purposes of this

stipulation only, Plaintiffs and Luckin respectfully request that the Court enter an Order approving

and adopting the below stipulation, which Plaintiffs and Luckin agree will constitute an Order

provisionally certifying the Class for settlement purposes only.

       IT IS ACCORDINGLY STIPULATED AND AGREED by Plaintiffs and Luckin, through

the undersigned counsel, subject to the Court’s approval, that:

       1. Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), the following Class is provisionally

            certified for settlement purposes only with respect to Plaintiffs’ claims against Luckin:

                      All persons and entities (and their beneficiaries) that
                      purchased or otherwise acquired the American Depository
                      Shares of Luckin Coffee Inc. between May 17, 2019 through
                      July 15, 2020, inclusive. Excluded from the Class are
                      Defendants and their families; the officers, directors and



                                                   3
 Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 5 of 7




           affiliates of Defendants; members of Defendants’ immediate
           families and their legal representatives, heirs, successors or
           assigns; and any entity in which Defendants have or had a
           controlling interest.

2.   Lead Plaintiffs are appointed representatives of the Class.

3.   The law firms of KTMC and BLBG are appointed class counsel.

4.   The Class is being certified provisionally for settlement purposes. In the event that

     (i) an application to approve a scheme of arrangement with respect to the Plaintiff’s

     claims against Luckin (the “Scheme”) is not made to the Grand Court of the

     Cayman Islands on or before December 31, 2021; or (ii) the Grand Court of the

     Cayman Islands declines to make an order convening class meetings for the purpose

     of considering and, if thought fit, approving the Scheme; or (iii) the Class declines

     to approve the Scheme at a class meeting convened in accordance with an order of

     the Grand Court of the Cayman Islands; or (iv) the Grand Court of the Cayman

     Islands declines to sanction the Scheme; or (v) following the sanction of the Scheme

     by the Grand Court of the Cayman Islands, any condition precedent to the

     effectiveness of the Scheme or the settlement contemplated by the Scheme does not

     occur and is not waived, the Class will, subject to any extension or variation by

     further stipulation of the parties, be decertified automatically. After decertification,

     the Lead Plaintiffs may file a motion to certify the Class. The existence of this

     provisional certification, this stipulation, or the Court’s order of this stipulation may

     not be used as a basis by any parties to the Consolidated Complaint, or members of

     the putative Class, to justify or oppose the certification of the Class for non-

     settlement purposes.




                                        4
        Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 6 of 7




      5.     This Stipulation and Order is without prejudice to (i) the right of Plaintiffs or

             Luckin to bring an appropriate motion at any time to decertify, limit, extend or

             otherwise modify or redefine the Class in accordance with Fed. R. Civ. P.

             23(c)(1)(C), or (ii) the right of the Court to alter or amend this Stipulation and Order

             at any time before entry of a final judgment on the merits in accordance with Fed.

             R. Civ. P. 23(c)(1)(C) or to make such other orders as may be appropriate.

IT IS SO STIPULATED.

KESSLER TOPAZ MELTZER                                DAVIS POLK & WARDWELL
& CHECK, LLP                                         LLP

                                                     /s/ Jonathan K. Chang
/s/ Sharan Nirmul                                    Lawrence Portnoy
Sharan Nirmul                                        Brian S. Weinstein
Gregory M. Castaldo                                  450 Lexington Avenue
Richard A. Russo, Jr.                                New York, NY 10017
Lisa M. Port                                         Tel: (212) 450-4874
Nathan A. Hasiuk                                     lawrence.portnoy@davispolk.com
280 King of Prussia Road                             brian.weinstein@davispolk.com
Radnor, PA 19087
Telephone: (610) 667-7706                            Jonathan K. Chang
Facsimile: (610) 667-7056                            18/F, The Hong Kong Club Building
snirmul@ktmc.com                                     3A Chater Road, Hong Kong SAR
gcastaldo@ktmc.com                                   Tel: +852-2533-1028
rrusso@ktmc.com                                      Fax: +852-2533-4358
llambport@ktmc.com                                   jonathan.chang@davispolk.com
nhasiuk@ktmc.com
                                                     Attorneys for Defendant Luckin
BERNSTEIN LITOWITZ BERGER                            Coffee Inc.
& GROSSMANN LLP


/s/ Salvatore J. Graziano
Salvatore J. Graziano
John Rizio-Hamilton
Jai Chandrasekhar
Kate W. Aufses
1251 Avenue of the Americas



                                                5
         Case 1:20-cv-01293-JPC Document 235 Filed 03/02/21 Page 7 of 7




New York, New York 10020
Telephone: (212) 554-1400
Facsimile: (212) 554-1444
johnr@blbglaw.com
salvatore@blbglaw.com
jai@blbglaw.com
kate.aufses@blbglaw.com


Counsel for Lead Plaintiffs Sjunde AP-Fonden
and Louisiana Sheriffs’ Pension & Relief
Fund and Proposed Class Counsel




IT IS SO ORDERED.

Dated:


                                                   HON. JOHN P. CRONAN
                                                   UNITED STATES DISTRICT JUDGE




                                               6
